Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 03/22/2022, the Applicant amended claim 10, cancelled claims 1-9, 11, 14 and 22-26, added new claims 27-31, and argued against the rejections in the Non-Final rejection dated 12/22/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13, 15-17 and 19-21, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Duran (U.S Pub 2017/0044586) in view of Armstrong et al (U.S Pub 2015/0300139).
	Regarding Claim 10, Duran discloses a method comprising a water-oil emulsion, wherein the method comprises applying a composition comprising a yeast and/or growth by-product thereof to the crude oil fluids (Abstract; Page 1, paragraph [0010]; [0013]; Page 4, paragraph [0028]), wherein said crude oil fluids are present in a storage vessel (paragraphs [0014], [0028] and [0034]), mixing the composition and the crude oil fluids until the water-oil emulsion demulsifies into a water phase and a hydrocarbon phase (Abstract; Page 1, paragraph [0010]; 
	wherein the yeast is a Starmerella clade yeast, a Wickerhomomyees elade yeast or a Pichia clade yeast (Abstract; Page 3, paragraphs [0020] and [0021]).

	Duran, however, fails to expressly disclose utilizing the composition above for methods of recovering hydrocarbons from crude oil fluids.
	Armstrong teaches utilizing the composition above comprising a sophorolipid for methods of improving oil production efficiency (Abstract; Page 1, paragraph [0011]; Page 3, paragraphs [0017]-[0022]; [0025]-[0026]; Page 5, paragraphs [0037]-[0038]) for the purpose of reducing the surface tension between the treatment fluids containing the sophorolipids and the produced hydrocarbons in order to enable the recovery of more fluids from the formation and enhance the formation’s permeability to hydrocarbons (Abstract; Page 5, paragraphs [0037]-[0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Duran to include a sophorolipid as a biosurfactant for methods of improving oil production efficiency, as taught by Armstrong, because doing so would reduce the surface tension between the treatment fluids containing the sophorolipids and the produced hydrocarbons in order to enable the recovery of more fluids from the formation and enhance the formation’s permeability to hydrocarbons.

	Regarding Claim 13, Duran discloses the method of claim 10, wherein mixing is performed using an air pump or an agitator (Page 1, paragraphs [0001]-[0002]; [0028]).

	Regarding Claim 15, Duran discloses the method of claim 10, wherein solid impurities selected from clay, scale and sand separate from the crude oil fluids (Abstract; Page 1, paragraph [0010]; [0013]; Page 4, paragraph [0028]).

	Regarding Claim 16, Duran discloses the method of claim 15, further comprising the step of extracting and disposing of the separated solid impurities (Abstract; Page 1, paragraph [0010]; [0013]; Page 4, paragraph [0028]).

	Regarding Claim 17, Duran discloses the method of claim 10, wherein the crude oil fluids comprise heavy crude oil (Abstract; Page 1, paragraph [0010]; [0013]; Page 4, paragraph [0028]).

	Regarding Claim 19, Duran discloses the method of claim 10, wherein the crude oil fluids are undergoing, or have undergone, dehydration and/or desalting (Abstract; Page 1, paragraph [0010]; [0013]; Page 4, paragraph [0028]).

	Regarding Claim 20, Duran discloses the method of claim 10, used to remediate an amount of rag layer present in the crude oil fluids (Abstract; Page 1, paragraph [0010]; [0013]; Page 4, paragraph [0028]).



	Regarding Claim 27, Duran discloses the method of claim 10, wherein the biosurfactant is a glycolipid selected from sophorolipids, rhamnolipids, trehalose lipids and mannosylerythritol lipids (Abstract; Page 3, paragraphs [0020]-[0021]; [0028]).

	Regarding Claim 28, Duran discloses the method of claim 10, wherein the biosurfactant is present in the composition at a concentration of 0.1% by weight to 90% by weight (Page 3, paragraph [0020]; Page 5, paragraphs [0033] and [0034]).

	Regarding Claim 29, Duran discloses the method of claim 10, further comprising applying an ionic liquid at a concentration of 1% to 5% by volume to the crude oil fluids (Page 1, paragraph [0009]; Page 4, paragraph [0028]).

	Regarding Claim 30, Duran discloses the method of claim 29, wherein the ionic liquid is ethyl ammonium nitrate or glycerin/magnesium sulfate heptahydrate (Page 1, paragraph [0009]; Page 4, paragraph [0028]).

	Regarding Claim 31, Duran discloses the method of claim 10, further comprising applying a bacterial growth inhibitor to the crude oil fluids (Abstract; paragraphs [0018] and [0020]; [0037]).

Response to Arguments
Applicant’s arguments filed 03/22/2022 have been fully considered but are not persuasive.
	The applicant argues wherein the combination of references Duran and Armstrong fail to disclose and/or teach “a composition comprising a yeast and/or growth by-product thereof to the crude oil fields, wherein the yeast is a Starmerella clade yeast, a Wickerhomomyees elade yeast or a Pichia clade yeast,” as instantly recited by applicant for Independent claim 10.
The examiner respectfully disagrees.
Primary reference Duran discloses a method comprising a water-oil emulsion, wherein the method comprises applying a composition comprising a yeast and/or growth by-product thereof to the crude oil fluids (Abstract; Page 1, paragraph [0010]; [0013]; Page 4, paragraph [0028]), wherein said crude oil fluids are present in a storage vessel (paragraphs [0014], [0028] and [0034]), mixing the composition and the crude oil fluids until the water-oil emulsion demulsifies into a water phase and a hydrocarbon phase (Abstract; Page 1, paragraph [0010]; [0013]; Page 4, paragraph [0028]), and extracting the hydrocarbon phase and/or the water phase from the storage vessel.  Primary refence Duran further mentions wherein the yeast is a Starmerella clade yeast, a Wickerhomomyees elade yeast or a Pichia clade yeast, as clearly outlined by paragraphs [0020] and [0021] of the reference.
	The examiner acknowledges wherein primary reference Duran fails to expressly disclose utilizing the composition above for methods of recovering hydrocarbons from crude oil fluids.
	The examiner brings in secondary reference Armstrong to utilize the composition above comprising a sophorolipid for methods of improving oil production efficiency (Abstract; Page 1, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Duran to include a sophorolipid as a biosurfactant for methods of improving oil production efficiency, as taught by Armstrong, because doing so would reduce the surface tension between the treatment fluids containing the sophorolipids and the produced hydrocarbons in order to enable the recovery of more fluids from the formation and enhance the formation’s permeability to hydrocarbons.
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Harding et al (U.S Pub 2011/0027838) – discloses particular sphingans producing strains that possess improved rheology-modifying characteristics that can be used in cement and oilfield applications downhole. These strains provide increased biosynthetic production of high viscosity diutan polysaccharides (Abstract; Page 4, paragraph [0023]).
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674